            Case 1:20-cv-00184-AWI-EPG Document 24 Filed 08/25/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10
     VINCENT TURNER,                               Case No. 1:20-cv-00184-AWI-EPG (PC)
11
12                          Plaintiff,             ORDER DENYING PLAINTIFF’S MOTION
                                                   FOR ISSUANCE OF A SUBPOENA DUCES
13                                                 TECUM, WITHOUT PREJUDICE
           v.
14                                                 (ECF No. 23)
     ANDREW ZEPP and KHALED A.
15   TAWANSY,
16                          Defendants.
17
18          Plaintiff, Vincent Turner, is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On August 24, 2020, Plaintiff filed a motion for the issuance of a subpoena duces

21   tecum. (ECF No. 23.) Plaintiff asks that Kern Valley State Prison (“KVSP”) be ordered to

22   produce phone records from Delta Yard; prison count records from the watch office and prison

23   out count for the period 9-6-17 to 9-23-17; and out sheet records from the watch commander

24   office for the period 9-6-17 to 10-1-17. (ECF No. 23.)

25          The Court will deny the request. First, it is unclear whether the information sought by

26   Plaintiff is related to his case. Second, although the Court has required the parties to make some

27   disclosures in relation to a potential settlement conference (ECF No. 22), discovery has not yet

28

                                                      1
            Case 1:20-cv-00184-AWI-EPG Document 24 Filed 08/25/20 Page 2 of 2



 1   opened in this case, see Fed. R. Civ. P. 26. Finally, Plaintiff has not demonstrated that the
 2   information he requests is available only through a third party.
 3          Once discovery opens, Plaintiff should first request the information from Defendants. If
 4   Defendants object on the ground that they do not have possession, custody, or control of the
 5   information, Plaintiff may refile this motion, along with Defendants’ objection.
 6          Accordingly, it is HEREBY ORDERED that Plaintiff’s motion for the issuance of a
 7   subpoena duces tecum is DENIED without prejudice.
 8
     IT IS SO ORDERED.
 9
10
        Dated:     August 25, 2020                              /s/
11                                                        UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
